Citation Nr: 1729543	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left shoulder disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a head injury.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a bruise to the left arm.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 21, 1972 to May 7, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In December 2011, the Board remanded these matters for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

In the December 2011 remand, the Board determined that the Veteran's representative for the claims listed on the title page was the Disabled American Veterans.  In August 2012, the Veteran signed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, wherein he gave a private attorney "No Limitation" regarding the attorney's representation of the Veteran in connection with any and all issues before VA.  Therefore, based upon the facts in the record as it currently stands, the Veteran is represented by Robert Chisholm in connection with the four issues on the title page of this decision.


FINDINGS OF FACT

1.  In an unappealed April 2005 decision, the Board denied the Veteran's request to reopen his claim of entitlement to service connection for a left shoulder disability.

2.  The evidence added to the records since the April 2005 Board decision is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left shoulder disability.

3.  In an unappealed April 2005 decision, the Board denied service connection for a cervical spine disability.

4.  The evidence added to the records since the April 2005 Board decision is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a cervical spine disability.

5.  In an unappealed April 2005 decision, the Board denied service connection for a head injury.

6.  The evidence added to the records since the April 2005 Board decision is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a head injury.

7.  In an unappealed April 2005 decision, the Board denied the Veteran's request to reopen his claim of entitlement to service connection for residuals of a bruise on the left arm.

8.  The evidence added to the records since the April 2005 Board decision is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a bruise on the left arm.





CONCLUSIONS OF LAW

1.  The April 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  As new and material evidence has not received, the criteria for reopening the claim for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  As new and material evidence has not been received, the criteria for reopening the claim of service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a head injury have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  As new and material evidence has not been received, the criteria for reopening the claim of service connection for residuals of a bruise on the left arm have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the April 2005 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Left Shoulder Disability

The Board denied to reopen the Veteran's claim of service connection for a left shoulder disability in April 2005.  The evidence received subsequent to the April 2005 Board decision consists of post-service treatment records.  The Board concludes that the medical evidence is new, because it was not before the Board when it denied to reopen the claim of service connection for a left shoulder disability in April 2005.  

Although the evidence is new, the Board finds that it is not material because it contains no indication that the Veteran's left shoulder condition is related to any incident of service, including the complaints of a bruise of the left arm and forearm noted in service.  See May 2012 Radiology Report (stating an MRI impression of supra and infraspinatus tendonapathy, mild subdeltoid-subacromial bursitis, or suspected anterior labral tear).  The evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of a disease, without addressing the crucial matter of a medical nexus, does not constitute new and material evidence).  The additional medical evidence is therefore not so significant that it must be considered in order to fairly decide the merits of the claim.

Although the Veteran has reiterated that his left shoulder disorder is related to his military service, this is duplicative of his prior contentions and is therefore not new.  The Board points out that any lay statements made by the Veteran to the effect that he suffers from a left shoulder disability as a result of his service in the military are insufficient to reopen his claim under 38 U.S.C.A. § 5108 (West 2014).  These contentions were made at the time of the prior decision, and reiterating them now does not constitute new evidence.  See, e.g.,  Reid v. Derwinski, 2 Vet. App. 312 (1992). 

In light of the above, the Board finds that the evidence submitted since the last final denial of the claim does not meet the new and material evidence standard, and thus the claim cannot be reopened.  

Cervical Spine Disability

The Board finds that the evidence submitted since the last final Board decision in April 2005 is neither new nor material, and does not reasonably substantiate the Veteran's claim of entitlement to service connection for a neck injury.  At the time of the April 2005 Board decision, the Board considered the Veteran's service treatment records, statements in support of his claim, and post-service treatment records.  The Board discussed the Veteran's contentions that he injured his neck during basic training.  The Board stated the Veteran's service treatment records contained no reference to a neck injury or of any complaints, treatment, or diagnosis of any residuals of a neck injury.  The Board noted the evidence of a current cervical spine disorder, but found that there was no medical evidence suggesting any link between the Veteran's military service and his cervical spine disorder.

Since filing to reopen his claim in December 2007, medical records have been associated with the Veteran's claims file which document treatments for a cervical spine disability.  

The medical evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  See Cornele, 6 Vet. App. at 62.  Therefore, the additional medical evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

Additionally, the Veteran has put forth reiterations of past contentions, specifically, that he injured his neck during active service.  At his September 2009 formal hearing, he testified to sustaining a neck injury during basic training.

As discussed above, any lay statements made by the Veteran, to include testimony, to the effect that he suffers from a cervical spine disability as a result of his service in the military are insufficient to reopen his claim under 38 U.S.C.A. § 5108 (West 2014).  These contentions were made at the time of the prior decision, and reiterating them now does not constitute new evidence.  See, e.g.,  Reid, 2 Vet. App. 312. 

The Board finds that the evidence presented since the April 2005 decision is not new, as it is cumulative and redundant of the evidence previously of record.  In this regard, the Veteran has put forth the same contentions as stated at the time of the previous denial.  Accordingly, the claim to reopen the Veteran's claim of service connection for a cervical spine disability is denied.

Head Injury

The Board finds that the evidence submitted since the last final Board decision in April 2005 is neither new nor material, and does not reasonably substantiate the Veteran's claim of entitlement to service connection for a head injury.  At the time of the April 2005 Board decision, the Board considered the Veteran's service treatment records, statements in support of his claim, and post-service treatment records.  The Board discussed the Veteran's contentions that he injured his head during basic training.  The Board noted the Veteran's service treatment records contained no reference to a head injury or of any complaints, treatment, or diagnosis of any residuals of a head injury.  The Board further stated that there was no current evidence of any head injury or residuals of head trauma.

Since filing to reopen his claim in December 2007, the Veteran has not submitted any evidence which would indicate that he currently suffers from a head injury.  The only evidence received regarding the Veteran's claim of a head injury consists of his testimony at the September 2009 formal hearing, and treatment records for dizziness and headaches.  

As stated above, medical evidence which merely documents continued diagnosis and treatment of a disease, without addressing the crucial matter of a medical nexus, does not constitute new and material evidence.  See Cornele, 6 Vet. App. at 62.  The evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim. 

Additionally, the lay statements made by the Veteran, to include his testimony at the September 2009 hearing were also made at the time of the prior decision, and reiterating them now does not constitute new evidence.  See, e.g.,  Reid, 2 Vet. App. 312.

The Board finds that the evidence presented since the April 2005 decision is not new, as it is cumulative and redundant of the evidence previously of record.  Accordingly, the claim to reopen the Veteran's claim of service connection for a cervical spine disability is denied.

Residuals of a Bruise, Left Arm

The Board finds that the evidence submitted since the last final Board decision in April 2005 is neither new nor material, and does not reasonably substantiate the Veteran's claim of entitlement to service connection for residuals of a bruise of the left arm.  At the time of the April 2005 Board decision, the Board considered the Veteran's service treatment records, statements in support of his claim, and post-service treatment records.  The Board discussed the Veteran's contentions that he injured his arm during basic training.  The Board noted the Veteran's service treatment records reflect treatment for an injury to the left arm and forearm in March 1973.  The Board summarized the post-treatment records, noting that the Veteran was seen for several unrelated disabilities; however, the post-service treatment records made no reference to any residuals of a left arm bruise.

Since filing to reopen his claim in December 2007, the Veteran has put forth reiterations of past contentions.  Specifically, he contends that he injured his arm during basic training.  At his September 2009 hearing before the RO, he stated he had an accident during basic training, but was unsure of whether he fractured his arm.  The Veteran gave similar testimony at his September 1991 hearing before the RO.  

As stated above, any lay statements made by the Veteran, to include testimony, to the effect that he suffers from residuals of a bruise on the left arm as a result of his service in the military are insufficient to reopen his claim under 38 U.S.C.A. § 5108 (West 2014).  These contentions were made at the time of the prior decision, and reiterating them now does not constitute new evidence.  See, e.g.,  Reid, 2 Vet. App. 312. 

The Board finds that the evidence presented since the April 2005 decision is not new, as it is cumulative and redundant of the evidence previously of record.  In this regard, the Veteran has put forth the same contentions as stated at the time of the previous denial.  Further, even if the evidence was considered new, the evidence received since the April 2005 Board decision is not material, as it does not reasonably raise the possibility of substantiating the claim or trigger the duty to assist.  Accordingly, the claim to reopen the Veteran's claim of service connection for residuals of a left arm bruise is denied.


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim of service connection for a left shoulder disability is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim of service connection for a cervical spine disability is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim of service connection for a head injury is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim of service connection for residuals of a bruise to the left arm is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


